UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              1/31/2020
 Anthony B. Nelson,

                                   Plaintiff,
                                                                1:18-cv-11413 (AT) (SDA)
                    -against-
                                                                ORDER FOR
 Diane Argyropoulous et al.,                                    TELEPHONE CONFERENCE

                                  Defendants.



STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       The parties are directed to appear for a Telephone Conference in this action on Tuesday,

February 4, 2020 at 2:30 p.m. to discuss the issues raised in Plaintiff’s January 27, 2020 Letter.

(See ECF No. 76.) The parties shall call the Court’s conference line at 212-805-0110 once all parties

are on the line.

       The Clerk of Court is directed to mail a copy of this Order to the pro se Plaintiff. In addition,

a copy of this Order will be emailed to Plaintiff by Chambers.

SO ORDERED.

DATED:         New York, New York
               January 31, 2020

                                                       ______________________________
                                                       STEWART D. AARON
                                                       United States Magistrate Judge
